UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-1088



EMMETT JOHNSON JAFARI,

                                              Plaintiff - Appellant,

          versus

JOHN RUSSELL GOOD, M.D.; MCGUIRE, WOODS,
BATTLE & BOOTHE; MARY M.H. PRIDDY, Esquire;
THOMAS J. MARKOW, Chief Judge, Circuit Court
of the City of Richmond,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-96-825)


Submitted:   March 13, 1997                 Decided:   March 20, 1997

Before HALL, ERVIN, and WILKINS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Emmett Johnson Jafari, Appellant Pro Se. Anisa Patrice Kelley,
FISCELLA, KELLEY & MOONEY, Richmond, Virginia; Franklin Brawner
Greer, MCGUIRE, WOODS, BATTLE & BOOTHE, L.L.P., Richmond, Virginia;
Alice Ann Berkebile, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

    Appellant appeals the district court's order dismissing his

civil action for lack of subject matter jurisdiction. We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Jafari v. Good, No. CA-96-825 (E.D. Va. Dec. 16,
1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2